DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimpflmaier et al. (US 2013/0045744).
	The claimed invention reads on Dimpflmaier et al. as follows:
Regarding claim 1, Dimpflmaier et al.  discloses an electronic device (apparatus)(fig. 1 number 10) for controlling power consumption of the electronic device  (user equipment) device (UE) (fig. 1, fig. 4, abstract, P:0018-P:0019, P:0036-P:0039 and P:0043 lines 12-16), the apparatus comprising: a processor (fig. 1 numbers 16 and 30 and P:0021) configured to cause the UE to: compute the value of a data rate efficiency metric (sometimes referred to as a data efficiency factor or DREF  for both a current and alternate radio access technology) (estimate a power and/or energy consumption associated with downlink communication activity of the UE) (abstract and P:0019) using an active connection (operate in 

Regarding claim 2, Dimpflmaier et al. discloses the power and/or energy consumption is the power and/or energy consumption of a baseband processor of the UE (i.e. baseband processor 16 may be used in determining the values of data efficiency parameter (metric) DREF) (fig. 1 number 16, and P:0030 and P:0036).

Regarding claim 3, Dimpflmaier et al. discloses selecting the first receiver configuration includes determining whether to switch between 3G and 4G access technology (activate or deactivate) an advanced receiver function (P:0020).

Regarding claim 6, Dimpflmaier et al. discloses the power and/or energy consumption is based at least in part on Global System for Mobile Communication (GSM) (i.e. cellular radio access) sometimes referred to as 2G or 3G (P:0013, P:0017 and P:0020). 

Regarding claim 14, Dimpflmaier et al. discloses a power management unit (power module) (fig. 1 number 36 and P:0025)  within an electronic device (fig. 1 number 10)  comprising: a baseband 

Regarding claim 16 , Dimpflmaier et al. discloses first expected baseband power consumption is expected for a first time period, wherein said switching (enabling or said disabling) is for the first time period (P:0020).

Regarding claim 17, Dimpflmaier et al. discloses switching a radio access technology which expends less power (power modifying characteristic) features identified as being active during an estimation window (P:0020 and P:0033).

Regarding claim 18, Dimpflmaier et al. discloses the threshold is based on a look-up table loaded into device  (historical values) for baseband power consumption (fig. 2 and P:0033-P:0034).

Regarding claim 19, Dimpflmaier et al. discloses configured to cause the UE to: determine, based on the estimated energy and/or power cost, to modify the transmit power used (P:0020, fig. 2 Typical Required TX Power and P:0030-P:0033).

Regarding claim 20, Dimpflmaier et al. discloses the processor is further configured to provide the first expected baseband power consumption to at least one client (P:0020-P:0021 and P:0033).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimpflmaier et al. (U.S. Pub. No. 2013/0045744) in view of in view of Comsa et al. (U.S. Pub. No. 2012/0207040), newly recited reference.
Regarding claim 4, Dimpflmair et al. discloses an apparatus as discussed supra in claims 1 and 3 above.   Dimpflmair et al.  differs from claim 4 of the present invention in that it do not explicit disclose the advance receiver function relates interference mitigation. Comsa et al. teaches a wireless ..

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimpflmaier et al. (U.S. Pub. No. 2013/0045744) in view of Meylan  (U.S. Pub. No. 2009/0207794).
Regarding claim 5,   Dimpflmair et al. discloses an apparatus as discussed supra in claim 1 above.   Dimpflmair et al.  differs from claim 5 of the present invention in that it do not explicit disclose adjusting a modem clocking mechanism. Meylan teaches a discontinuous reception (DRX) that reduces a duty cycle of a receiver for an access terminal (116).  For example, DRX can be utilized to turn off a radio modem (e.g. transition to DRX mode,…) for periods of time and turn on the radio modem (e.g. transition to active mode) during disparate period of time to obtain updates from base station (102)((P:0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify the combination of Dimpflmair et al. with adjusting a modem clocking mechanism in order for the electronic device  to turn on its front end circuity equipment for a period of time when gathering information from a network equipment of a specific radio access technology and or turn off it front end circuity equipment for a period of time when there is no connection with the network equipment which maximizes the power consumption within the electronic device power, as taught by Meylan.

s 7,8,9,10,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimpflmaier et al. (U.S. Pub. No. 2013/0045744) in view of Cheng et al.   (U.S. 2012/0287831), newly recited reference.	
Regarding claim 7, Dimpflmaier et al. discloses  an electronic device (power control apparatus) fig. 1 number 10), comprising: a  processor baseband processor fig. 1 number 16) and control circuitry (fig. 1 number 30 and P:0021) configured to cause a wireless user equipment device (UE) (abstract, P:0018-P:0019, P:0036-P:0039 and P:0043 lines 12-16) to: determine current channel conditions (RSSI, CQI, SINR) associated with an active connection (the UE using the current radio access technology)  (P:0036); determine current load conditions (wireless parameters such as RSSI, RSCP, RSRP, MCS, CQI, RI, PMI, SINR, Tx power level, current data rate, etc.) associated with the active connection (P:0036); determine, based on the current channel conditions and the current load conditions,  compute a value of a data rate efficiency metric (sometimes referred to as a data efficiency factor or DREF  for both a current and alternate radio access technology (estimate a power and/or energy consumption associated with downlink communication activity of the UE)  for the active connection (P:0019, P:0036-P:0039 and P:0043 lines 12-16) (P:0020).  Dimpflmaier et al.  differs from claim 7 of the present invention in that it does not explicit disclose reduce, based on the estimated energy and/or power cost, power consumption of a baseband processor for the active connection of the UE during a time period.  Cheng et al.   teaches a multi-threaded processor mobile device, power consumption is reduced by matching a number of active processing resources with the data rate capability of a serving base station (abstract), to reduce multi-thread based architecture power consumption, the associated hardware processing capability of a mobile device may be reconfigured based upon the maximal data rate provided by a base station to which the mobile device is connected (P:0053), the associated hardware processing capability may be decided by the frequency of the clock rate used by the processor and other hardware components such as bus and memory, as well as by the number of active hardware threads (P:0052-

Regarding claim 8, Dimpflmaier et al. discloses  the estimated energy and/or power cost is based at least in part on data passing through the baseband processor (throughput)( fig. 1 number 16, P:0020-P:0022, P:0030-P:0031).

Regarding claim 9, Dimpflmaier et al. discloses switching a radio access technology which expends less power (power modifying characteristic) features identified as being active during an estimation window (P:0020 and P:0033).

Regarding claim 10, Dimpflmaier et al. discloses the estimated energy and/or power cost in a particular estimation window is compared to a value (P:0033), wherein the value is based on a look up table (historical values) for one or more of baseband power consumption (fig. 2, P:0030 and P:0033).



Regarding claim 13, Dimpflmaier et al. discloses the estimated energy and/or power cost, using Global System for Mobile Communication (GSM) (i.e. cellular radio access) (P:0016 and P:0017) sometimes referred to as 2G or 3G  associated with the active connection (i.e. the time it takes the UE to complete steps in fig, 4 steps 56,58, 68 and back to step 56)(P:0037-P:0039 and P:0043 lines 12-16).

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimpflmaier et al. (U.S. Pub. No. 2013/0045744) in view of Cheng et al.   (U.S. 2012/0287831), newly recited reference  as applied to claim 7 above an in further view of Comsa et al. (U.S. Pub. No. 2012/0207040).
Regarding claim 11, the combination of Dimpflmair et al.  and Cheng et al. differs from claim 11 of the present invention in that they do not explicit disclose the advance receiver function relates interference mitigation.  Comsa et al. teaches a wireless device supports multiple radio access technologies (P:0059), where an action configured to mitigation of interference between radio access technologies  (P:0060)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Dimpflmair et al.  and Cheng et al.  with the advance receiver function relates interference mitigation in order for the electronic device to perform an action to mitigate interference between two adjacent radio access technologies, as taught by Comsa et al..

Allowable Subject Matter
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art of record fails to teach or suggest alone or in combination wherein the threshold is selected so that: the first receiver function is disabled if a second expected baseband power consumption of the UE with the first receiver function disabled is less than the first expected baseband power consumption; and the first receiver function is enabled if a third expected baseband power consumption of the UE with the first receiver function enabled is less than the first expected baseband power consumption.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        February 25, 2021